     Case: 1:20-cr-00080 Document #: 7 Filed: 03/03/20 Page 1 of 2 PageID #:20




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                     No. 20-CR-0080
       v.
                                                     Judge Feinerman
 CARTER BRETT


             GOVERNMENT’S RULE 12.4 DISCLOSURE STATEMENT

      Federal Rule of Criminal Procedure 12.4(a)(2) requires the government to file

a statement “identifying any organizational victim of the alleged criminal activity.”

If the victim is a corporation, the rule requires the government to identify any parent

corporation and any publicly held corporation that owns 10% or more of its stock. The

purpose of the Rule 12.4 Disclosure Statement is to assist judges in determining

whether they must recuse themselves because of a financial interest in the subject

matter in controversy. Fed. R. Crim. P. 12.4 advisory committee’s note. At this time,

the government has identified the following entities as potential victims of the alleged

criminal activity and discloses them to the Court:

      1.     Mohawk Industries

      2.     Moraine Valley Community College




                                           -
Case: 1:20-cr-00080 Document #: 7 Filed: 03/03/20 Page 2 of 2 PageID #:21




                                    Respectfully submitted,




                                        _____________________________________
                                        JASON C. TURNER, IL Bar No. 6226269
                                           jason.turner@usdoj.gov
                                        CHESTER CHOI, CA Bar No. 268410
                                            chester.choi@usdoj.gov
                                        JILLIAN ROGOWSKI, IL Bar No. 6333254
                                            jillian.rogowski@usdoj.gov
                                        Trial Attorneys

                                        DANIEL W. GLAD, IL Bar No. 6291567
                                           daniel.glad@usdoj.gov
                                        Assistant Chief

                                        U.S. Department of Justice,
                                        Antitrust Division
                                        Chicago Office
                                        209 South LaSalle Street
                                        Suite 600
                                        Chicago, IL 60604
                                        Tel: (312) 984-7200




                                    -
